TAMM, Circuit Judge
(dissenting):
I would affirm the action of the District Court. I agree with the knowledgeable trial judge that the Secretary’s regulations are “unreasonable, arbitrary, capricious, discriminatory, and therefore invalid, insofar as they do not permit suburban commuter buses owned by W. V. & M. * * * to operate without limitation on the Parkway above the Key Bridge. * * * ” It is inconceivable to me that the Secretary is able to justify as reasonable and authorized in law, his action in permitting two other bus operators to route identically constructed buses over the Parkway while refusing to permit a third operator, id est, Washington, Virginia, and Maryland Coach Company also to operate thereupon. To me the Secretary’s justification constitutes an army of words escorting a modicum of reason. His action is nothing more than arbitrary bureaucracy masquerading as reasoned judgment. I do not believe that case law permits an administrative officer, even of cabinet rank, to bestow or withhold valuable franchises with the arrogance of an emperor distributing fiefdoms.